United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-1260                                                  September Term, 2021
                                                             FILED ON: MARCH 23, 2022

HOLY CROSS ELECTRIC ASSOCIATION, INC., D/B/A HOLY CROSS ENERGY,
                  PETITIONER

v.

FEDERAL ENERGY REGULATORY COMMISSION,
                  RESPONDENT

XCEL ENERGY SERVICES INC.,
                  INTERVENOR



Consolidated with 20-1494


                            On Petitions for Review of Orders of the
                            Federal Energy Regulatory Commission


       Before: SRINIVASAN, Chief Judge, TATEL, Circuit Judge, and EDWARDS, Senior Circuit
              Judge.

                                        JUDGMENT

        This case was considered on the record from the Federal Energy Regulatory Commission
(“Commission”), and on the briefs and oral arguments of the parties. The Court has accorded the
issues full consideration and has determined that they do not warrant a published opinion. See D.C.
Cir. R. 36(d). For the reasons stated below, it is hereby

       ORDERED and ADJUDGED that the petitions for review be denied.

       In this case, the Commission issued a declaratory order ruling that Holy Cross Electric
Association, Inc. (“Holy Cross”) “is not entitled to firm transmission service to deliver [E]conomy
[E]nergy” across an integrated transmission system in Colorado. Public Service Company of
Colorado, 170 FERC ¶ 61,294, at 63,067 (2020). Holy Cross filed a request for rehearing that was
deemed denied, after which the Commission, in its rehearing order, reiterated that Public Service
Company of Colorado (“PSCo”) “is not obligated to provide firm transmission service” for Holy
                                                 2

Cross’s Economy Energy purchases. Public Service Company of Colorado, 173 FERC ¶ 61,044,
at 61,243 (2020). Holy Cross challenges the Commission’s rulings, arguing that it unreasonably
interpreted the three documents central to this case: the Amended and Restated Power Supply
Agreement (“Power Supply Agreement”), the Operating Agreement for Scheduling and
Accounting for Economy Energy Purchased by Holy Cross Electric Association (“Operating
Agreement”), and the Transmission Integration and Equalization Agreement (“Transmission
Agreement”). We disagree.

         The Power Supply and Operating Agreements both make clear that Economy Energy is
interruptible. Power Supply Agreement section 5.4 states that PSCo “may interrupt an Economy
Energy purchase scheduled by Holy Cross if continuation of the schedule would necessitate taking
a generating unit off-line.” And Operating Agreement section 3.5 states that Economy Energy can
be curtailed “due to emergency operating conditions, including transmission constraints, or when
continued scheduling of Economy Energy would prevent firm power transactions.” Holy Cross
argues that the Transmission Agreement nonetheless entitles it to firm transmission of Economy
Energy. Holy Cross, however, has failed to demonstrate that the Commission’s interpretation of
the three agreements together is unreasonable. See Texaco Inc. & Texaco Gas Marketing Inc. v.
FERC, 148 F.3d 1091, 1095 (D.C. Cir. 1998) (“We will also defer to the
agency’s reasonable interpretation both of its own regulations and of contracts that are subject to
its rules.”).

        Holy Cross also argues that it is entitled to firm transmission of its renewable Economy
Energy purchases because PSCo provides firm transmission of renewable energy to its native
loads, and Transmission Agreement section 4.2 “obligates PSCo to treat Holy Cross’s use of the
Integrated Transmission System comparably to the way PSCo uses it to serve its own retail loads.”
Pet’r’s Br. 45. As the Commission reasonably determined, however, the “equivalency”
requirement for use of the transmission grid does not overcome Holy Cross’s other freely
negotiated contract obligations stating plainly that its Economy Energy purchases are interruptible.
Although Holy Cross makes several additional arguments, none demonstrates any deficiency in
the Commission’s order.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after the resolution of any
timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.

                                           Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk